DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 4, “and operating force” should read --an operating force--.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishio (EP 3219888 A1).
Regarding claim 1, Nishio teaches a waterproof structure for a door latch device in which one end part of a cable (34) is connected to an input lever (28), the input lever including one end part projecting toward outside of a case (fig. 1), an operation force is transmitted to the input lever via the cable (fig. 5) to operate a latch mechanism (27) disposed inside the case, the waterproof structure comprising a cover (40) including: a cover main body (46) having a box shape with a cover opening (opening to allow 32 to enter), the cover main body being configured to house the one end part of the input lever and the one end part of the cable via the cover opening when the cover main body abuts on the case (fig. 6); and a cover supporting body (44) extending from the cover main body, wherein the cover is attached to the case (22) via the cover supporting body (fig. 4 shows attachment detail) in a state in which the cover main body is movable between a closed position (fig. 6) at which the cover main body abuts on the case and an opened position (fig. 5) at which the cover main body is separated from the case.
Regarding claim 2, Nishio teaches the waterproof structure according to claim 1, further comprising: an engagement member (42) configured to attach the cover supporting body to the case (attaches through 44a and 42b); and a cover engagement part (46a) disposed on the cover main body, the cover engagement part being configured to restrict movement of the cover main body to the opened position by engaging with the engagement member (engages at 42c) when the cover main body is arranged at the closed position (fig. 6).
Regarding claim 3, Nishio teaches the waterproof structure according to claim 1, further comprising mutual engagement parts (46a and 42c) disposed between the cover supporting body and the cover main body (engages the cover supporting body through the engagement member), the mutual engagement parts being configured to restrict movement of the cover main body to the opened position by engaging with each other when the cover main body is arranged at the closed position (fig. 6).
Regarding claim 4, Nishio teaches the waterproof structure according to claim 1, wherein the cover supporting body includes a plurality of supporting plate elements (the connection between 47 and 46 is being interpreted as one supporting plate element and the connection between 47 and 44 is being interpreted as the second supporting plate element) coupled to each other in a foldable manner (fig. 6), and the cover main body is moved between the closed position and the opened position by changing folded states of the supporting plate elements (fig. 5- fig. 6).
Regarding claim 5, Nishio teaches the waterproof structure according to claim 4, wherein, the cover supporting body includes two supporting plate elements (the connection of 47 to 46 and the connection of 47 to 44) configured to be overlapped with each other (overlapped when the cover is closed as shown in fig. 6) when the cover main body is arranged at the closed position, and the waterproof structure further comprising a supporting plate engagement part (47) disposed between one of the supporting plate elements and another one of the supporting plate elements, the supporting plate engagement part being configured to restrict movement in a direction for releasing the overlapped state by making engagement in a detachable manner (makes engagement through 46a and 42c when the cover is in the closed position) when the supporting plate elements are overlapped with each other (closed state shown in fig. 6)
Regarding claim 6, Nishio teaches the waterproof structure according to claim 1, further comprising a temporary holding piece (47) disposed on the cover main body (46), the temporary holding piece being configured to be engaged with the case (engages through 44 via connection detail shown in fig. 4) in a detachable manner when the cover main body is arranged at the opened position (fig. 5, the connection is detachable by 44 disengaging with 42).
Regarding claim 7, Nishio teaches the waterproof structure according to claim 1, further comprising: a continuous sealing member (50) disposed at an abutting portion of the case (22) and the cover main body (abuts the cover main body 46 through initial contact with 44); and a continuous pressing projection part (the portion of the case 22 that contacts seal 50) disposed on at least one of the case and the cover main body, the pressing projection part being configured to press the sealing member over a total length when the cover main body is arranged at the closed position (portion of case 22 that contacts seal also contacts when the cover main body is in a closed position).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         
/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675